DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 13, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Llyod et al. (US Pub No. 20080119725 A1) (Embodiment One) in view of Llyod et al. (US Pub No. 20080119725 A1)(Embodiment Two). 

Regarding Claim 1,
Llyod discloses A visualization system for visualizing an accuracy of an alignment of a position and shape of an instrument, which has been determined by a position and shape determination device, with an image of the instrument, wherein the visualization system comprises: (Llyod embodiment one, [0004], [0024-0026], [0043], [0054], [0090-0093], Fig. 2, discloses visualization system of instrument in patient body with image position and shape)


a position, shape and image providing unit configured to provide a) the position and shape and b) the image which are aligned to each other, (Llyod, embodiment one, [0045-0046], [0054], [0092-0093], discloses upon receiving the position and orientation information, the navigation module 260 is used to register the location of the device to acquired patient data. In the embodiment illustrated in FIG. 2, the acquired patient data is stored on a disk 245. The acquired patient data may include computed tomography data, magnetic resonance data, positron emission tomography data, ultrasound data, X-ray data, or any other suitable data, as well as any combinations thereof. By way of example only, the disk 245 is a hard disk drive, but other suitable storage devices and/or memory may be used; the acquired patient data is loaded into memory 220 from the disk 245. The navigation module 260 reads from memory 220 the acquired patient data. The navigation module 260 registers the location of the device to acquired patient data, and generates image data suitable to visualize the patient image data and a representation of the device. In the embodiment illustrated in FIG. 2, the image data is transmitted to a display controller 230 over a local interface 215. The display controller 230 is used to output the image data to two displays 214 and 218; certain embodiments provide tools enabling placement of multilevel procedures. Onscreen templating may be used to select implant length and size. The system may memorize the location of implants placed at multiple levels. A user may recall stored overlays for reference during placement of additional implants. Additionally, certain embodiments help eliminate trial-and-error fitting of components by making navigated measurements. In certain embodiments, annotations appear onscreen next to relevant anatomy and implants; imaging modality 610 obtains one or more images of a patient anatomy in the vicinity of sensor 640. Tracker electronics 660 may track the position and/or orientation of any one or more of imaging modality 610, sensor 640 and instrument 650 relative to each other and communicate such data to image processor 670; imaging modality 610 can communicate image signals of a patient's anatomy to the image processor 670. Image processor 670 may then combine one or more images of an anatomy with tracking data determined by tracker electronics 660 to create an image of the patient anatomy with one or more of sensor 640 and instrument 650 represented in the image. For example, the image may show the location of sensor 640 relative to the anatomy or a region of interest in the anatomy; patient anatomy image data and instrument position and shape are tracked with relative to each other for alignment accuracies)
an accuracy determination unit configured to determine the accuracy of the alignment based on the position and shape and based on the image, wherein the accuracy determination unit is configured to determine the accuracy for different regions of the instrument as defined by the position and shape and of the image and to determine a region, in which the determined accuracy indicates that it is insufficient, (Llyod, [0024-0026], [0066-0067], embodiment one, discloses image based registration of fluoroscopic images to CT scans is typically performed on a selected region of interest (ROI). The registration accuracy is generally improved in this region. However, the ROI is normally smaller than the full surgical space; user will typically verify the accuracy of the CT tracking within the ROI using a procedure similar to those discussed above. However, the user may lose track of how far they are from the place where the CT registration accuracy was verified during the course of a procedure. For example, when working on multiple vertebrae levels, the ROI may have been at L1, but the user may have moved on to L2, outside the ROI. As a result, the user may utilize a tracked instrument in a region that has lower accuracy than expected; it is highly desirable to indicate to a user a region of registration accuracy. In addition, it is highly desirable to detect when the user has moved outside the region of accuracy. Further, it is highly desirable to prompt the user when the user has left the region of accuracy to re-register and/or re-verify the registration accuracy. Therefore, there is a need for systems and methods for visual verification of CT registration and feedback; the image view 410 may include a representation of a region of interest 420. The region of interest 420 may be defined by a user, such as a surgeon, for example. For example, at the beginning of a procedure, the user may define the region of interest 420 on a vertebrae level to be operated on. The medical navigation system makes an initial registration to the data set based at least in part on the region of interest 420. In certain embodiments, the initial registration is based at least in part on a registration location. In certain embodiments, the initial registration is based at least in part on a verification location. For example, the user may be prompted to touch one or more anatomical features with the tracked instrument 440 to verify the initial registration; the tracking accuracy of a tracked instrument 440 may be higher in the region of interest 420. For example, more registration points may be used in the region of interest 420. As another example, the user may be asked to verify one or more registration locations within the region of interest 420. As another example, the user may be asked to verify one or more verification locations within the region of interest 420. The anatomy of the region being registered may be flexible and errors may be expected to be larger farther from registration locations, for example; the representation of the region of interest 420 may be overlaid on the data set in the image view 410, for example. The region of interest 420 may be represented by markings, annotations, or indicators. For example the boundaries of the region of interest 420 may be represented by colored lines. As another example, the region of interest 420 may be represented by shading; medical instrument shape and position is accurately aligning in patient body is determined and alignment accuracy is sufficient or not is determined based on error rate) and 
Llyod embodiment one does not explicitly disclose a visualization unit configured to generate a visualization of the accuracy, wherein the visualization unit is configured to generate the visualization such that the determined region is indicated on at least one of a) a representation of the position and shape and b) the image.

Llyod embodiment two discloses a visualization unit configured to generate a visualization of the accuracy, wherein the visualization unit is configured to generate the visualization such that the determined region is indicated on at least one of a) a representation of the position and shape and b) the image. (Llyod, Figure 3-4, discloses visualization of shape and image).

Llyod in one embodiment discloses the claimed invention except for the visualization unit to indicate region position and shape. Llyod in another embodiment teaches that it is known to include display or visualization unit to display region of instrument shape and position in an image. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use modification in Llyod, as taught by second embodiment of Llyod in order to accurately display region shape and position in display to enable visualization to user or medical practitioner to navigate medical instrument in patient body. 

Regarding Claim 12,
The combination of Llyod embodiment one and two and Ekin further discloses wherein the position, shape and image providing unit is configured to register the position and shape with the image for providing the alignment between the position and shape and the image. (Llyod, embodiment one, [0045-0046], [0054], [0092-0093], discloses upon receiving the position and orientation information, the navigation module 260 is used to register the location of the device to acquired patient data. In the embodiment illustrated in FIG. 2, the acquired patient data is stored on a disk 245. The acquired patient data may include computed tomography data, magnetic resonance data, positron emission tomography data, ultrasound data, X-ray data, or any other suitable data, as well as any combinations thereof. By way of example only, the disk 245 is a hard disk drive, but other suitable storage devices and/or memory may be used; the acquired patient data is loaded into memory 220 from the disk 245. The navigation module 260 reads from memory 220 the acquired patient data. The navigation module 260 registers the location of the device to acquired patient data, and generates image data suitable to visualize the patient image data and a representation of the device. In the embodiment illustrated in FIG. 2, the image data is transmitted to a display controller 230 over a local interface 215. The display controller 230 is used to output the image data to two displays 214 and 218; certain embodiments provide tools enabling placement of multilevel procedures. Onscreen templating may be used to select implant length and size. The system may memorize the location of implants placed at multiple levels. A user may recall stored overlays for reference during placement of additional implants. Additionally, certain embodiments help eliminate trial-and-error fitting of components by making navigated measurements. In certain embodiments, annotations appear onscreen next to relevant anatomy and implants; imaging modality 610 obtains one or more images of a patient anatomy in the vicinity of sensor 640. Tracker electronics 660 may track the position and/or orientation of any one or more of imaging modality 610, sensor 640 and instrument 650 relative to each other and communicate such data to image processor 670; imaging modality 610 can communicate image signals of a patient's anatomy to the image processor 670. Image processor 670 may then combine one or more images of an anatomy with tracking data determined by tracker electronics 660 to create an image of the patient anatomy with one or more of sensor 640 and instrument 650 represented in the image. For example, the image may show the location of sensor 640 relative to the anatomy or a region of interest in the anatomy; patient anatomy image data and instrument position and shape are tracked with relative to each other for alignment accuracies).(Llyod, [0029], discloses Certain embodiments of the present invention provide a computer-readable medium including a set of instructions for execution on a computer, the set of instructions including a display module configured to present a representation of a data set to a user and a processing module configured to determine the accuracy region based at least in part on the data set and a region of interest. The data set is based at least in part on one or more medical images. The display module is configured to present a representation of an accuracy region to the user. The accuracy region defines a region of the data set where the accuracy of a detected position of a tracked instrument conforms to a tolerance. The processing module is configured to prompt the user when the tracked instrument is detected outside the accuracy region). 

Regarding Claim 13,
The combination of further Llyod and Ekin discloses An interventional system for performing an image-guided interventional 20procedure, the interventional system comprising: (Llyod, [0024], [0040]))
- an interventional instrument to be used within a subject, - an imaging device constructed to image the interventional instrument within the subject, (Llyod, [0004], [0024-0026], [0043], [0054], [0090-0093], Fig. 2, discloses visualization system of instrument in patient body with image position and shape)
- a position and shape determination device constructed to determine a 25position and shape of the interventional instrument within the subject, (Llyod, [0045-0046], [0054], [0092-0093], discloses upon receiving the position and orientation information, the navigation module 260 is used to register the location of the device to acquired patient data. In the embodiment illustrated in FIG. 2, the acquired patient data is stored on a disk 245. The acquired patient data may include computed tomography data, magnetic resonance data, positron emission tomography data, ultrasound data, X-ray data, or any other suitable data, as well as any combinations thereof. By way of example only, the disk 245 is a hard disk drive, but other suitable storage devices and/or memory may be used; the acquired patient data is loaded into memory 220 from the disk 245. The navigation module 260 reads from memory 220 the acquired patient data. The navigation module 260 registers the location of the device to acquired patient data, and generates image data suitable to visualize the patient image data and a representation of the device. In the embodiment illustrated in FIG. 2, the image data is transmitted to a display controller 230 over a local interface 215. The display controller 230 is used to output the image data to two displays 214 and 218; certain embodiments provide tools enabling placement of multilevel procedures. Onscreen templating may be used to select implant length and size. The system may memorize the location of implants placed at multiple levels. A user may recall stored overlays for reference during placement of additional implants. Additionally, certain embodiments help eliminate trial-and-error fitting of components by making navigated measurements. In certain embodiments, annotations appear onscreen next to relevant anatomy and implants; imaging modality 610 obtains one or more images of a patient anatomy in the vicinity of sensor 640. Tracker electronics 660 may track the position and/or orientation of any one or more of imaging modality 610, sensor 640 and instrument 650 relative to each other and communicate such data to image processor 670; imaging modality 610 can communicate image signals of a patient's anatomy to the image processor 670. Image processor 670 may then combine one or more images of an anatomy with tracking data determined by tracker electronics 660 to create an image of the patient anatomy with one or more of sensor 640 and instrument 650 represented in the image. For example, the image may show the location of sensor 640 relative to the anatomy or a region of interest in the anatomy)
- a visualization system for visualizing an accuracy of an alignment of the position and shape of the interventional instrument with the image of the interventional instrument as defined in claim 1. (Llyod, Figure 3-4, discloses visualization of shape and image). Additionally, the rational and motivation to combine the reference embodiments as applied in claim 1 apply to this claim. 

Claims 14 recite method with steps corresponding to the apparatus elements recited in Claim 1. Therefore, the recited steps of the method Claim 14 are mapped to the proposed combination in the same manner as the corresponding elements of Claim 1. Additionally, the rationale and motivation to combine the embodiments of Llyod (embodiment one and two) reference presented in rejection of Claim 1, apply to these claims.

Regarding Claim 15,
Combination of Llyod Embodiment one and two further discloses A visualization computer program for visualizing an accuracy of an alignment of a position and shape of an instrument, which has been determined by a position and shape determination device, with an image of the -6-instrument, the computer program comprising program code means for causing a visualization system to carry out the steps of the visualization method as defined in claim 14, when the computer program is run on a computer controlling the visualization system device. (Llyod, [0029], discloses Certain embodiments of the present invention provide a computer-readable medium including a set of instructions for execution on a computer, the set of instructions including a display module configured to present a representation of a data set to a user and a processing module configured to determine the accuracy region based at least in part on the data set and a region of interest. The data set is based at least in part on one or more medical images. The display module is configured to present a representation of an accuracy region to the user. The accuracy region defines a region of the data set where the accuracy of a detected position of a tracked instrument conforms to a tolerance. The processing module is configured to prompt the user when the tracked instrument is detected outside the accuracy region).

Claims 2, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Llyod et al. embodiment one and two (US Pub No. 20080119725 A1) and further  in view of Ekin et al. (US Pub No. 20160253804 A1). The teachings of Llyod and Ekin have been discussed previously. 

Regarding Claim 2, 
The combination of Llyod (embodiment one and two) does not explicitly disclose wherein the accuracy determination unit (12) is configured to a) determine a projection of the instrument as defined by the provided position and shape onto the image under consideration of an image 20acquisition geometry which had been used for generating the provided image, b) determine distances for parts of the projection, wherein, for determining a distance for a part of the projection, the distance to a nearest location in the image is determined, at which a part of the instrument is detectable in the image by using a predefined instrument detection algorithm, and c) determine the accuracy based on the determined distances. 
Ekin discloses wherein the accuracy determination unit (12) is configured to a) determine a projection of the instrument as defined by the provided position and shape onto the image under consideration of an image 20acquisition geometry which had been used for generating the provided image, b) determine distances for parts of the projection, wherein, for determining a distance for a part of the projection, the distance to a nearest location in the image is determined, at which a part of the instrument is detectable in the image by using a predefined instrument detection algorithm, and c) determine the accuracy based on the determined distances. (Ekin, [0064],[0067] , [0070], [0085] discloses system 1 further comprises an imaging device 2 being, in this embodiment, an x-ray projection system. The x-ray projection system 2 comprises an x-ray source 5 emitting x-rays 11 for traversing the person 8 and an x-ray detector 3 for detecting the x-rays 11 after having traversed the person 8. Detection values being indicative of the detected x-rays 11 are provided to an imaging control unit 10, which is adapted to generate x-ray projection images based on the received detection values. The x-ray source 5 and the x-ray detector 3 are attached to opposing ends of a C-arm 4, which is rotatable around the person 8, in order to allow for the generation of x-ray projection images in different acquisition directions; the assisting apparatus 20 further comprises a registration input providing unit 17 for providing a registration image data set being indicative of the registration image showing the catheter 12 and/or for providing a registration position and shape data set being indicative of the registration position and shape of the catheter 12. The registration input providing unit 17 can be a storing unit, in which a registration image data set generated by the x-ray projection system 2 is stored and from which the stored registration image data set can be retrieved for providing the same. The storing unit can also be adapted to store a registration position and shape data set determined by the position and shape determination device 15 and to retrieve the stored registration position and shape for providing the same. The registration input providing unit 17 can also be a receiving unit for receiving a registration image data set from the x-ray projection system 2 and/or a registration position and shape data set from the position and shape detection device 15 and to provide the received registration image data set and/or registration position and shape data set, respectively. The registration input providing unit 17 is preferentially adapted to provide the registration image data set and/or the registration position and shape data set based on a registration image which has been generated by a user using the imaging device 2 and/or a registration position and shape of the catheter 12, which has been determined, after the user has arranged the catheter 12 in this position and shape, respectively; in the following an embodiment of an assisting method for assisting in registering the x-ray projection system 2 with the position and shape determination device 15, wherein the x-ray projection system 2 generates a registration image of the catheter 12, while the catheter 12 is in a registration position and has a registration shape, and wherein the position and shape determination device 15 is adapted to determine the registration position and the registration shape, is exemplarily described with reference to a flowchart shown in FIG. 2; if the provided registration image data set, registration position and shape data set or combination of a registration image data set and a registration position and shape data set is not stored in the database, from the database the closest registration image data set, registration position and shape data set or combination of a registration image data set and a registration position and shape data set, respectively, can be determined by using a similarity measure, wherein the registration value assigned to the determined closest item of the database can be used for determining the registration accuracy and/or registration time. The similarity measure can be based on, for instance, a distance measure applied to the catheter or the registration object, respectively, visible in a registration image of the provided registration image data set and a registration image of a registration image data set stored in the database. A distance-based similarity measure may also be used to find the closest registration position and shape within the database; projection distances and relative accuracy of representation of instrument shape and position are matched with image regions are determined)


Llyod in one embodiment and embodiment two discloses the claimed invention except for the projection distances and relative accuracy of representation of instrument shape and position are matched. Ekin teaches that it is known to include projection distances and relative accuracy of representation of instrument shape and position are matched. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use modification in Llyod embodiment one and two, as taught by Ekin in order to accurately display region shape and position in display to enable visualization to user or medical practitioner to navigate medical instrument in patient body with better accuracies relative to projection distances. 

Regarding Claim 7, 
The combination of Llyod embodiment one and two and Ekin further discloses wherein the accuracy determination unit (12) is configured to determine distance features based on the determined distances and determine the accuracy based on the determined distance features. (Ekin, [0070], discloses if the provided registration image data set, registration position and shape data set or combination of a registration image data set and a registration position and shape data set is not stored in the database, from the database the closest registration image data set, registration position and shape data set or combination of a registration image data set and a registration position and shape data set, respectively, can be determined by using a similarity measure, wherein the registration value assigned to the determined closest item of the database can be used for determining the registration accuracy and/or registration time. The similarity measure can be based on, for instance, a distance measure applied to the catheter or the registration object, respectively, visible in a registration image of the provided registration image data set and a registration image of a registration image data set stored in the database. A distance-based similarity measure may also be used to find the closest registration position and shape within the database; projection distances and relative accuracy of representation of instrument shape and position are matched with image regions are determined)

Regarding Claim 9, 
The combination of Llyod and Ekin further discloses wherein the position, shape and image providing unit is configured to provide a further image which shows the instrument and which is aligned with the position and shape, wherein the accuracy determination unit is configured to a) determine a further projection of the instrument as defined by the provided position and shape onto the further image under consideration of a further image acquisition geometry which had been used for generating the provided further image, b) determine further distances for parts of the further projection, wherein, for determining a further distance for a part of the further projection, the distance to a nearest location in the further image is determined, at which a part of the instrument is detectable in the further image by using the predefined instrument detection algorithm, and c) determine the accuracy also based on the determined further distances. (Ekin, [0064],[0067] , [0070], [0085] discloses system 1 further comprises an imaging device 2 being, in this embodiment, an x-ray projection system. The x-ray projection system 2 comprises an x-ray source 5 emitting x-rays 11 for traversing the person 8 and an x-ray detector 3 for detecting the x-rays 11 after having traversed the person 8. Detection values being indicative of the detected x-rays 11 are provided to an imaging control unit 10, which is adapted to generate x-ray projection images based on the received detection values. The x-ray source 5 and the x-ray detector 3 are attached to opposing ends of a C-arm 4, which is rotatable around the person 8, in order to allow for the generation of x-ray projection images in different acquisition directions; the assisting apparatus 20 further comprises a registration input providing unit 17 for providing a registration image data set being indicative of the registration image showing the catheter 12 and/or for providing a registration position and shape data set being indicative of the registration position and shape of the catheter 12. The registration input providing unit 17 can be a storing unit, in which a registration image data set generated by the x-ray projection system 2 is stored and from which the stored registration image data set can be retrieved for providing the same. The storing unit can also be adapted to store a registration position and shape data set determined by the position and shape determination device 15 and to retrieve the stored registration position and shape for providing the same. The registration input providing unit 17 can also be a receiving unit for receiving a registration image data set from the x-ray projection system 2 and/or a registration position and shape data set from the position and shape detection device 15 and to provide the received registration image data set and/or registration position and shape data set, respectively. The registration input providing unit 17 is preferentially adapted to provide the registration image data set and/or the registration position and shape data set based on a registration image which has been generated by a user using the imaging device 2 and/or a registration position and shape of the catheter 12, which has been determined, after the user has arranged the catheter 12 in this position and shape, respectively; in the following an embodiment of an assisting method for assisting in registering the x-ray projection system 2 with the position and shape determination device 15, wherein the x-ray projection system 2 generates a registration image of the catheter 12, while the catheter 12 is in a registration position and has a registration shape, and wherein the position and shape determination device 15 is adapted to determine the registration position and the registration shape, is exemplarily described with reference to a flowchart shown in FIG. 2; if the provided registration image data set, registration position and shape data set or combination of a registration image data set and a registration position and shape data set is not stored in the database, from the database the closest registration image data set, registration position and shape data set or combination of a registration image data set and a registration position and shape data set, respectively, can be determined by using a similarity measure, wherein the registration value assigned to the determined closest item of the database can be used for determining the registration accuracy and/or registration time. The similarity measure can be based on, for instance, a distance measure applied to the catheter or the registration object, respectively, visible in a registration image of the provided registration image data set and a registration image of a registration image data set stored in the database. A distance-based similarity measure may also be used to find the closest registration position and shape within the database; projection distances and relative accuracy of representation of instrument shape and position are matched with image regions are determined). Additionally, the rational and motivation to combine the references Llyod embodiment one and two and Ekin as applied in claim 2 apply to this claim. 


Allowable Subject Matter
Claims 3-6, 8, 10-11 are objected as allowable subject matter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200034969 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661